mm   ATTORNEY                     GENERAL
                             OF       TEXAS
                            AWinTIN     11.   -rExA
PRICE   DANIEL
ATTORNEY GENERAL.
                           November 28, 1951

         Hon. Bascom Glles                    Opinion No. V-1355
         Comm~ssi.oner
         General Land Office                  Re:      Lease of minerals
         Austin, Texas                                 In river beds.
         Dear Sir:
                    You have requested our opinion as to whether
          river beds are subject to lease for mfnerals other than
          oil,and gas and the applicability of Articles 5388 to
          5400, Inclusive, R:C.S. 1925, to river beds.
                   The answer to your question is dependent up-
         on the proper constructIon of the so-called withdrawal
         act, Acts 41st Leg., 3rd C.S. 1929, ch. 22, p. 526,
         cod-l.fled
                  as Article 5323b, V.C.S., which provides that
         "the surface and the minerals therein of all river beds
         and channels, ahd of all unsurveyed public free school
         lands. and uortions of the same. in the State of Texas.
         are hereby withdrawn from sale or lea&e untI1 other- *
         wise provided by law." (Rmphasls ours,) With respect
         to the minerals in these areas, we think the effect of
         this act was to suspend all la& then in force relative
         to their sale, lease, or development, including Arti-
         cle 5388, et seq., R.C.S. 1925, relative to the loca-
         tion and development of mlnlng claims,
                   Since the passage of this act, the only law
         which has been enacted'tioncerningthe leasing or other
         disposition of 'mineralsin Nver beds has been'wlth
         reference to the 011 and gas therein. Art. 5421c,Sec.8-A,
         V.C.S. Until the Legislature enacts legislation provid-
         ing for the leasing of other minerals, or until the
         minerals covered by~~,Artfcle
                                     5388 et seq. are again made
         subject to disposition In these areas, such minerals
         retain their withdrawn status in accordance with the
         provisions of the withdrawal act. Therefore, we agree
         wlth your conclusion that at the present time there Is
         no authority for the leasing of these minerals or for
         the locatIon of claims looking to their ultimate develop-
         ment.
Hon. Bascom Giles - Page 2 - V-1355
                              ;.,:


                     SUMMARY
                 The mineral estate in river
            beds was withdrawn from lease by
            Acts 41st Leg., 3rd C.S. 1929, ch.
            22, p. 526, pending subsequent
            legislation, which has since been
            enacted only as to 011 and gas.
            There being no subsequent legis-
            lation as to other minerals, they
            are not subject-to lease or to lo-
            cation of claims under Articles
            5388 to 5400, R.C.S. 1925.
                                  Yours very truly,
APPROVED:                           PRICE DANIEL
Jesse P. Luton, Jr.
Reviewing Assistant
Charles D. Mathews                    H. D. Pruett, Jr.
First Assistant                              Assistant
HDP:bt